Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 09/22/2020. Claims 1-11 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2020 and 07/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires a current position” in claim 1, “a determining unit that determines a width of a search range dynamically changed along the route” in claim 1, “a search unit that searches for a spot present within the search range” in claim 1, “an extracting unit that extracts a recommendation spot” in claim 5, “an output unit that outputs information on a searched spot” in claim 1, “a generating unit that generates spot information” in claim 9, and “a position information acquiring unit that acquires position information” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of search ranges around the route" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a plurality of search ranges” in claim 1, or in any claim from which claim 2 depends. This makes the claim indefinite, as it is unclear what is meant by “the plurality of search ranges around the route”. Likewise, claims 3-4, which depend from claim 2, are also independent by virtue of their dependency. 
Claim 9 recites the limitation “a position information acquiring unit that acquires position information” in line 7. As it is written, it is unclear whether this position information relates to the same position as the current position acquired by the acquisition unit in claim 1, or a different position. This makes the claim indefinite, as it is unclear how the claim language is meant to be interpreted. The examiner is interpreting the claim to be referring to a different position. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, claim 1 recites:
	A search system comprising: 
	an acquisition unit that acquires a current position of a moving body and information on a route from the current position to a position of a destination; 
	a determining unit that determines a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	a search unit that searches for a spot present within the search range; and 
	an output unit that outputs information on a searched spot.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
		A search system comprising: 
	an acquisition unit that acquires…
	a determining unit that determines…
	a search unit that searches…
	an output unit that outputs information…
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a system can be organized to perform the task. That is, other than reciting “a search system comprising: an acquisition unit…a determining unit…a search unit…and an output unit”, nothing in the claim precludes the element from being done in the mind. For example, a person could envision a map based on their current position and calculate how far the moving body could travel from their current position, and envision known nearby spots present within the range that the moving body can travel. They could then output this information by drawing on a physical map the locations that the moving body can travel before needing to refuel, for example. This step is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
Claim 1 recites:
	A search system comprising: 
	an acquisition unit that acquires a current position of a moving body and information on a route from the current position to a position of a destination; 
	a determining unit that determines a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	a search unit that searches for a spot present within the search range; and 
	an output unit that outputs information on a searched spot.


Claim 1 recites additional elements of units to perform each task of the system. For example, an acquisition unit acquires a current position of the moving body, a determining unit determines a width of a search range dynamically changed along the routes, etc. These units are recited at a high level of generality that merely automates the steps of claim 1. The generically recited units merely describe how to generally “apply” the otherwise mental processes. 

The claim limitations of:
	an acquisition unit that acquires a current position of a moving body and information on a route from the current position to a position of a destination; 
	a determining unit that determines a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	a search unit that searches for a spot present within the search range; and 
	an output unit that outputs information on a searched spot.
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). 

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic unit component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
	an acquisition unit that acquires a current position of a moving body and information on a route from the current position to a position of a destination; 
	a determining unit that determines a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	a search unit that searches for a spot present within the search range; and 
	an output unit that outputs information on a searched spot.
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 2.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 3.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 4.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 5.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 6.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 7.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 8.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 9.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not integral to a practical application. Likewise, the addition of generating spot information is merely data gathering and therefore not integral to a practical application.  
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic unit is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception. Likewise, the addition of generating spot information is merely data gathering and therefore not integral to a practical application.  

Regarding Claim 10, Claim 10 recites:
	A search method comprising: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination by a computer; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route by the computer; 
	searching for a spot present within the search range by the computer; and 
	outputting information on a searched spot by the computer.

Step 1: Statutory Category – Yes. 
	The claim recites a method including at least one step. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
		acquiring a current position of a moving body, and information on a route from the current position to a position of a destination by a computer; 
		determining a width of a search range dynamically changed along the route, based on the current position and the information on the route by the computer; 
		searching for a spot present within the search range by the computer; and 
		outputting information on a searched spot by the computer.
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programed to perform the task.  That is, other than reciting “by a computer”, nothing in the claim precludes the element being done in the mind. For example, a person could envision a map based on their current position and calculate how far the moving body could travel from their current position, and envision known nearby spots present within the range that the moving body can travel. They could then output this information by drawing on a physical map the locations that the moving body can travel before needing to refuel, for example. This step is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 10 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 10 recites:
	A search method comprising: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination by a computer; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route by the computer; 
	searching for a spot present within the search range by the computer; and 
	outputting information on a searched spot by the computer.
Claim 10 recites additional element of by a computer.  The computer is recited at a high level of generality and merely automates the determining steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes.  

The claim limitations of:
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination… 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route… 
	searching for a spot present within the search range… and 
	outputting information on a searched spot…
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). 

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 10 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination… 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route… 
	searching for a spot present within the search range… and 
	outputting information on a searched spot…
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 11, claim 11 recites:
	A non-transitory computer-readable recording medium recording a search program for causing a computer to execute: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	searching for a spot present within the search range; and 
	outputting information on a searched spot.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	A non-transitory computer-readable recording medium recording a search program for causing a computer to execute: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	searching for a spot present within the search range; and 
	outputting information on a searched spot.
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a system can be organized to perform the task. That is, other than reciting a generic computer-readable recording medium, nothing in the claim precludes the element from being done in the mind. For example, a person could envision a map based on their current position and calculate how far the moving body could travel from their current position, and envision known nearby spots present within the range that the moving body can travel. They could then output this information by drawing on a physical map the locations that the moving body can travel before needing to refuel, for example. This step is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 11 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 11 recites:
	A non-transitory computer-readable recording medium recording a search program for causing a computer to execute: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	searching for a spot present within the search range; and 
	outputting information on a searched spot.
Claim 11 recites the additional element of a non-transitory computer-readable recording medium recording a search program for causing a computer to execute the mental processes. This computer component is recited at a high level of generality that merely automates the steps of claim 11. The generically recited units merely describe how to generally “apply” the otherwise mental processes. 

The claim limitations of:
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	searching for a spot present within the search range; and 
	outputting information on a searched spot.
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). 

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic unit component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	searching for a spot present within the search range; and 
	outputting information on a searched spot.
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitagawa et al.  US 11326893 B2 (“Kitagawa”).
	Regarding Claim 1. Kitagawa teaches a search system comprising:
	an acquisition unit that acquires a current position of a moving body and information on a route from the current position to a position of a destination (A vehicle display comprising a memory configured to store position information on a plurality of supply facilities capable of supplying energy for driving a vehicle, a processor configured to acquire position information of said vehicle, a controller configured to calculate a travel distance limit of the vehicle, based on a remaining amount of energy accumulated in the vehicle, and a display for displaying information calculated by the controller [Claim 1]. FIG. 1 even shows a position information acquisition unit at numeral 3); 
	a determining unit that determines a width of a search range dynamically changed along the route, based on the current position and the information on the route (In step S6, the control unit calculates a travelable distance R1 by subtracting the remote distance a from the travel distance limit L. Therefore, when it is assumed that the travel distance limit L is constant, the travelable distance R1 decreases, as the remote distance a increases [Column 5, lines 61-67]);
	a search unit that searches for a spot present within the search range (FIG. 2 shows a process in which a control unit calculates the travel distance limit L at Step S1. In Step S2, the control unit calculates a distance from the current location to each of the supply facilities based on the position information (current location) of the vehicle acquired by the position information acquisition unit, position information of the plurality of supply facilities stored in the storage unit within a range in which the distance from the current location is smaller than the travel distance limit L [Column 4, lines 56-65]. Alternatively, in Step S3, the control unit 4 extracts a farthest supply facility being a supply facility farthest from the current location, based on the distance from the current location to each supply facility, which is calculated in Step S2; and calculates a distance D from the current location to the farthest supply facility. However, candidates for the farthest supply facility are limited to those around which another supply facility is present within a search distance, which is set for each supply facility. Specifically, the control unit 4 extracts, as a candidate facility, a supply facility around which another supply facility is present within the search distance [Column 5, lines 8-20], so the system can also search for supply spots instead of simply storing them in a memory); and 
	an output unit that outputs information on a searched spot (FIGS. 3 and 5 show two different examples of a display device showing a travelable distance. The vehicle display device 1 encourages the driver to supply energy within the travelable distance R1 by displaying the travelable distance R1 shorter than the calculated travel distance limit L [Column 6, lines 19-22]).
	Regarding Claim 2. Kitagawa teaches the search system according to claim 1.
	Kitagawa also teaches:
	wherein
	the determining unit determines the plurality of search ranges around the route, the widths of which are different corresponding to distance from the current position (Travelable distance R1 represents the range that the vehicle can travel to reach a supply station. In step S6, R1 is calculated from the travel distance L and the remote distance a is subtracted, so that R1=L-a. If it is assumed that L is constant (it isn’t, but if it were), assumed that L is constant, the travelable distance R1 decreases as the remote distance a increases [Column 5, lines 61-67]. The remote distance a is a numerical value indicating a degree of remoteness (a degree of scattering) between the farthest supply facility and supply facilities in the vicinity of the farthest supply facility [Column 5, lines 50-60], which means that the range of R1 will be different corresponding to distance from the starting (current) position).
	Regarding Claim 3. Kitagawa teaches the search system according to claim 1.
	Kitagawa also teaches:
	wherein 
	the search range becomes narrow as the distance from the current position becomes short (In Step S5, the control unit selects a supply facility whose distance calculated in Step S4 is shortest (nearest to the farthest supply facility). FIG. 3 shows that the vehicle’s current location is the centerpoint of the map display, where L is the travel distance limit distance, and R1 is the travelable distance [Column 5, lines 50-60]. The search range will inherently become narrow as the distance R1 becomes short, and vice-versa. This is an inherent property, as reducing the distance from the current position that points can be included necessarily means narrowing the search range. Additionally, the travel distance limit L is calculated by the control unit from the vehicle travel distance DL, an energy consumption amount Wc (an amount of electric power consumed when the vehicle travels distance DL), and the energy remaining amount Wr. The equation is: L=Wr×DL/Wc=Wr×DL/(Wr′−Wr) [Column 4, lines 30-44]. According to this equation, L will become smaller as the distance the vehicle travels (DL) increases. Since R1=L-a, R1 (the travelable distance) will get smaller as the vehicle travels (as L gets smaller), which reads on the search range becoming narrow as a distance from the current position becomes short).
	Regarding Claim 8. Kitagawa teaches the search system according to claim 1.
	Kitagawa also teaches:
	wherein the determining unit dynamically changes the width of the search range in accordance with an elapsed time (In Step S5, the control unit selects a supply facility whose distance calculated in Step S4 is shortest (nearest to the farthest supply facility). FIG. 3 shows that the vehicle’s current location is the centerpoint of the map display, where L is the travel distance limit distance, and R1 is the travelable distance [Column 5, lines 50-60]. The search range will inherently become narrow as the distance R1 becomes short, and vice-versa. This is an inherent property, as reducing the distance from the current position that points can be included necessarily means narrowing the search range. Additionally, the travel distance limit L is calculated by the control unit from the vehicle travel distance DL, an energy consumption amount Wc (an amount of electric power consumed when the vehicle travels distance DL), and the energy remaining amount Wr. The equation is: L=Wr×DL/Wc=Wr×DL/(Wr′−Wr) [Column 4, lines 30-44]. According to this equation, L will become smaller as the distance the vehicle travels (DL) increases. Since R1=L-a, R1 (the travelable distance) will get smaller as the vehicle travels (as L gets smaller), which reads on the search range becoming narrow as a distance from the current position becomes short. Alternatively, the changes in width can be in accordance with an elapsed time, as the vehicle travels over time, and so as time passes the value R1 will become smaller).
	Regarding Claim 10. Kitagawa teaches a method comprising:
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination by a computer (A vehicle display comprising a memory configured to store position information on a plurality of supply facilities capable of supplying energy for driving a vehicle, a processor configured to acquire position information of said vehicle, a controller configured to calculate a travel distance limit of the vehicle, based on a remaining amount of energy accumulated in the vehicle, and a display for displaying information calculated by the controller [Claim 1]. FIG. 1 even shows a position information acquisition unit at numeral 3); 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route by the computer (In step S6, the control unit calculates a travelable distance R1 by subtracting the remote distance a from the travel distance limit L. Therefore, when it is assumed that the travel distance limit L is constant, the travelable distance R1 decreases, as the remote distance a increases [Column 5, lines 61-67]); 
	searching for a spot present within the search range by the computer (FIG. 2 shows a process in which a control unit calculates the travel distance limit L at Step S1. In Step S2, the control unit calculates a distance from the current location to each of the supply facilities based on the position information (current location) of the vehicle acquired by the position information acquisition unit, position information of the plurality of supply facilities stored in the storage unit within a range in which the distance from the current location is smaller than the travel distance limit L [Column 4, lines 56-65]. Alternatively, in Step S3, the control unit 4 extracts a farthest supply facility being a supply facility farthest from the current location, based on the distance from the current location to each supply facility, which is calculated in Step S2; and calculates a distance D from the current location to the farthest supply facility. However, candidates for the farthest supply facility are limited to those around which another supply facility is present within a search distance, which is set for each supply facility. Specifically, the control unit 4 extracts, as a candidate facility, a supply facility around which another supply facility is present within the search distance [Column 5, lines 8-20], so the system can also search for supply spots instead of simply storing them in a memory); and 
	outputting information on a searched spot by the computer (FIGS. 3 and 5 show two different examples of a display device showing a travelable distance. The vehicle display device 1 encourages the driver to supply energy within the travelable distance R1 by displaying the travelable distance R1 shorter than the calculated travel distance limit L [Column 6, lines 19-22]).
	Regarding Claim 11. Kitagawa teaches a non-transitory computer-readable recording medium recording a search program for causing a computer to execute: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination (A vehicle display comprising a memory configured to store position information on a plurality of supply facilities capable of supplying energy for driving a vehicle, a processor configured to acquire position information of said vehicle, a controller configured to calculate a travel distance limit of the vehicle, based on a remaining amount of energy accumulated in the vehicle, and a display for displaying information calculated by the controller [Claim 1]. FIG. 1 even shows a position information acquisition unit at numeral 3. The control unit  is constituted of a central processing unit (CPU), a read-only memory (ROM), a random-access memory (RAM), and the like [Column 3, lines 27-45]); 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route (In step S6, the control unit calculates a travelable distance R1 by subtracting the remote distance a from the travel distance limit L. Therefore, when it is assumed that the travel distance limit L is constant, the travelable distance R1 decreases, as the remote distance a increases [Column 5, lines 61-67]); 
	searching for a spot present within the search range (FIG. 2 shows a process in which a control unit calculates the travel distance limit L at Step S1. In Step S2, the control unit calculates a distance from the current location to each of the supply facilities based on the position information (current location) of the vehicle acquired by the position information acquisition unit, position information of the plurality of supply facilities stored in the storage unit within a range in which the distance from the current location is smaller than the travel distance limit L [Column 4, lines 56-65]. Alternatively, in Step S3, the control unit 4 extracts a farthest supply facility being a supply facility farthest from the current location, based on the distance from the current location to each supply facility, which is calculated in Step S2; and calculates a distance D from the current location to the farthest supply facility. However, candidates for the farthest supply facility are limited to those around which another supply facility is present within a search distance, which is set for each supply facility. Specifically, the control unit 4 extracts, as a candidate facility, a supply facility around which another supply facility is present within the search distance [Column 5, lines 8-20], so the system can also search for supply spots instead of simply storing them in a memory); and 
	outputting information on a searched spot (FIGS. 3 and 5 show two different examples of a display device showing a travelable distance. The vehicle display device 1 encourages the driver to supply energy within the travelable distance R1 by displaying the travelable distance R1 shorter than the calculated travel distance limit L [Column 6, lines 19-22]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al.  US 11326893 B2 (“Kitagawa”) as applied to claim 1 above, and further in view of Laverty US 20060089788 A1 (“Laverty”).
	Regarding Claim 4. Kitagawa teaches the search system according to claim 1.
	Kitagawa also teaches:
	wherein 
	the search range becomes narrow as the distance from the current position becomes short in a region from the current position to a predetermined position (In Step S5, the control unit selects a supply facility whose distance calculated in Step S4 is shortest (nearest to the farthest supply facility). FIG. 3 shows that the vehicle’s current location is the centerpoint of the map display, where L is the travel distance limit distance, and R1 is the travelable distance [Column 5, lines 50-60]. The search range will inherently become narrow as the distance R1 becomes short, and vice-versa. This is an inherent property, as reducing the distance from the current position that points can be included necessarily means narrowing the search range. Additionally, the travel distance limit L is calculated by the control unit from the vehicle travel distance DL, an energy consumption amount Wc (an amount of electric power consumed when the vehicle travels distance DL), and the energy remaining amount Wr. The equation is: L=Wr×DL/Wc=Wr×DL/(Wr′−Wr) [Column 4, lines 30-44]. According to this equation, L will become smaller as the distance the vehicle travels (DL) increases. Since R1=L-a, R1 (the travelable distance) will get smaller as the vehicle travels (as L gets smaller), which reads on the search range becoming narrow as a distance from the current position becomes short. In this case, the predetermined position can either be the vehicle’s destination, or a supply station. FIG. 3 shows this with the distance D between the current vehicle and a supply station (predetermined position) and range L which is the travelable distance, and R1, which is the range of the search radius).
	Kitagawa does not teach:
	wherein
	the search range becomes wide as the distance from the current position becomes short in a region from the predetermined position to the destination.
	However, Laverty teaches:
	wherein
	the search range becomes wide as the distance from the current position becomes short in a region from the predetermined position to the destination (A search method comprising the steps of: searching points of interest specified by a user along a route to a destination within a predetermined search range relative to the route, detecting points of interest located within the predetermined search range, determining if a geographic condition on a specific area on the route exists that enables easy accessibility to points of interest, expanding the search range if the geographic condition enabling the easy accessibility to points of interest exists for the specific area, and detecting points of interest located within the expanded search range [paragraph 20]. In at least one example, the geographic condition is a freeway exit where the route to the destination includes a freeway [paragraph 21], meaning that the geographic condition (predetermined position) can be a position between the current position and the destination. It also logically follows that the search range would be narrow while the vehicle is on the freeway (and thus has limited ability to travel off course) and would widen after the vehicle exits the freeway near the destination. The search ranges in FIG. 3 shown at 113 are formed by the search circles at 135. In the present invention, the expanded search range having a belt like shape is applied to the intersection (predetermined position) along both directions of the cross street by shifting a search circle [paragraph 23]. In at least one embodiment, a user can drive a car on a long trip with the final destination already specified, and during the trip, want to enjoy seeing various places along the calculated route [paragraph 9]. For instance, when the route to the destination includes a freeway, and if a POI is located close to a freeway exit but not within a predetermined search range from the freeway, the present invention can be advantageously implemented to identify such a POI by enlarging the search range at the freeway exits [paragraph 47]. It therefore follows that in at least one embodiment, the search range will become wide when the vehicle is in a region where the distance between the predetermined position to the destination is short).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with wherein the search range becomes wide as the distance from the current position becomes short in a region from the predetermined position to the destination as taught by Laverty so as to allow the user to find gas stations as they get off the freeway and closer to their destination, since they will likely be in greater need for refueling as they get closer to the end of their travel route.
	Regarding Claim 7. Kitagawa teaches the search system according to claim 1.
	Kitagawa does not teach:
	wherein the determining unit limits an arrangement of the search range from an entrance of an expressway to an exit of the expressway, of the route.
	However, Laverty teaches:
	wherein the determining unit limits an arrangement of the search range from an entrance of an expressway to an exit of the expressway, of the route (he search method is comprised of the steps of: searching points of interest specified by a user along a route to a destination within a predetermined search range relative to the route, detecting points of interest located within the predetermined search range, determining if a geographic condition on a specific area on the route exists that enables easy accessibility to points of interest, expanding the search range if the geographic condition enabling the easy accessibility to points of interest exists for the specific area, and detecting points of interest located within the expanded search range [paragraph 20]. The geographic condition could be a freeway exit where the route to the destination includes a freeway [paragraph 21]. The system can expand the search route at freeway exits [paragraph 47]. This means that wherein the route is exclusively on the freeway, the search result is limited along the route from the entrance to the freeway to the exit of the freeway).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with wherein the determining unit limits an arrangement of the search range from an entrance of an expressway to an exit of the expressway, of the route as taught by Laverty so as to not bother giving the user points of interest that would require the user to get off of the expressway so as to not deviate from the route to the destination.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al.  US 11326893 B2 (“Kitagawa”) as applied to claim 1 above, and further in view of England US 10823578 B1 (“England”).
	Regarding Claim 5. Kitagawa teaches the search system according to claim 1.
	Kitagawa does not teach:
	further comprising: 
	an extracting unit that extracts a recommendation spot from the searched spot, based on a favorite spot for each user, the spot selected by the user, or the spot where the user has visited, wherein 
	the output unit outputs the information on the recommendation spot.
	However, England teaches:
	further comprising: 
	an extracting unit that extracts a recommendation spot from the searched spot, based on a favorite spot for each user, the spot selected by the user, or the spot where the user has visited, wherein 
	the output unit outputs the information on the recommendation spot (A recommendation engine that can generate recommendations for providers using navigation information. The recommendations may be based on trends related to specific geographical areas associated with a provider or by comparing attributes of stores at different locations. In another embodiment, the recommendation engine may also retrieve the amount of time that a client device spent at a point of interest and correlate that data with a level of interest of the user at the point of interest [Column 11, lines 15-44]. This reads on extracting a recommendation based on a favorite spot for a user, or a spot where the user has visited. Additionally, the system can receive data from each user of a plurality of users to identify geographical areas in which the users are or have been located [Claim 1], so the system can also extract a recommendation spot from the searched spot based on a favorite spot for each user. FIG. 4B shows such a point of interest displayed to the user according to such a recommendation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with further comprising: an extracting unit that extracts a recommendation spot from the searched spot, based on a favorite spot for each user, the spot selected by the user, or the spot where the user has visited, wherein the output unit outputs the information on the recommendation spot as taught by England so as to output locations to the user that are in line with the user’s preferences and previously visited spots.
	Regarding Claim 9. Kitagawa teaches the search system according to claim 1.
	Kitagawa does not teach:
	further comprising: 
	a generating unit that generates spot information where analysis information and spot position information are associated with one another, the analysis information indicating an analysis result generated by analyzing posting information posted on a social networking service, the spot position information indicating a position of the spot; and 
	a position information acquiring unit that acquires position information, wherein 
	the output unit outputs the analysis information that satisfies a predetermined condition with respect to the position indicated by the position information when having accepted a provision request for the analysis information.
	However, England teaches:
	further comprising: 
	a generating unit that generates spot information where analysis information and spot position information are associated with one another, the analysis information indicating an analysis result generated by analyzing posting information posted on a social networking service, the spot position information indicating a position of the spot (An online system, which can be a social networking system [Column 2, lines 35-47], allows users associated with a user profile to post information to be provided to other users of the online system. Additionally, the action log at 215 of FIG. 2 may be used by the online system to track user actions on the online system. Users may interact with various objects on the online system, including via commenting on posts, sharing links, etc. [Column 5, lines 13-43]. The recommendation engine can generate recommendations for providers using navigation information, including visitation details. The online system can receive visitation details as sensor data from the provider. For example, a clothing retailer has two locations A and B in a warm climate and a cold climate, respectively. The visitation details may indicate acquisitions made by users at the locations. Thus, the online system can use the visitation details to determine conversion rates indicating that at Location B sells more parkas per the same amount of visitors compared to Location A. Based on the conversion rates, the recommendation engine may provide suggestions regarding a more efficient allocation of resources, e.g., moving inventory of the parkas from Location A to Location B [Column 11, lines 25-44]); and 
	a position information acquiring unit that acquires position information (The online system 100 may aggregate multiple areas by aligning geo-fences to generate a larger representation, e.g., larger geo-fence and corresponding geographical area. The level of granularity associated with the location data depends on the parameters which may be manually set by the provider 125 or automatically set to default parameter values by the online system 100. For example, the location data may describe the position of a user at levels of accuracy between a latitude and longitude coordinate for a particular geographic location (e.g., a specific building or point of interest) or rather a range of latitude and longitude coordinates describing a geographical area [Column 6, lines 51-67, Column 7, lines 1-26], which means that a position information acquiring unit acquires position information as part of the system that can include the social networking service), wherein 
	the output unit outputs the analysis information that satisfies a predetermined condition with respect to the position indicated by the position information when having accepted a provision request for the analysis information (In some embodiments, the online system receives a request, from a provider, to provide one or more content items to one or more users based at least on the navigation information [Column 2, lines 1-6]. Additionally, a content item may include one or more targeting criteria (also referred to as “criteria”) specified by the provider that provided the content item (or related information) to the online system. A provider may want to promote a particular point of interest such as a brick and mortar store to users who are likely to be interested. Thus, the provider may specify targeting criteria associated with the particular point of interest [Column 4, lines 29-46]. The online system 100 may communicate acquisitions and user interests inferred based on the acquisitions to an electronic display for presentation [Column 10, lines 29-38], meaning that the system can output the analysis information that satisfies user criteria in response to a provision request for the analysis information).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with further comprising: a generating unit that generates spot information where analysis information and spot position information are associated with one another, the analysis information indicating an analysis result generated by analyzing posting information posted on a social networking service, the spot position information indicating a position of the spot; and a position information acquiring unit that acquires position information, wherein the output unit outputs the analysis information that satisfies a predetermined condition with respect to the position indicated by the position information when having accepted a provision request for the analysis information as taught by England so as to allow the user to receive feedback from other users through a social network, analyze the input from other users, and acquire information on positions that meet the user’s needs in response to the input from other users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al.  US 11326893 B2 (“Kitagawa”) as applied to claim 1 above, and further in view of Bourque et al. US 8600577 B2 (“Bourque”).
	Regarding Claim 6. Kitagawa teaches the search system according to claim 1.
	Kitagawa does not expressly teach:
	wherein the determining unit removes a region beyond the destination from the search range.
	However, Bourque teaches:
	wherein the determining unit removes a region beyond the destination from the search range (A navigation system wherein search results are generated, and results within the search list that have already been passed or are located in a different direction with respect to the final destination route are removed from the list at step 54 of FIG. 3. Alternatively, the system can remove results which are in the opposite direction or different direction as compared to the current direction being traveled at the time a query is initiated [Column 4, lines 24-35]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with wherein the determining unit removes a region beyond the destination from the search range as taught by Bourque so as to not waste processing data including points of interest beyond the destination of the vehicle inside the search range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664